Case 8:20-mc-00127-JLS-JDE Document 13-7 Filed 12/29/20 Page 1 of 2 Page ID #:1293




                          Exhibit E
   Case 8:20-mc-00127-JLS-JDE Document 13-7 Filed 12/29/20 Page 2 of 2 Page ID #:1294




HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)
Matt Warren <matt@warrenlex.com>                                                                Tue, Dec 29, 2020 at 10:54 PM
Reply-To: buck@matters.warrenlex.com
To: Hunter Palmer <hpalmer@bcpc-law.com>
Bcc: 20-127@cases.warrenlex.com

 Hunter:

 I've tried to call you several times without success. I therefore write to provide notice that HMD Global Oy will apply ex
 parte before the United States District Court for the Central District of California seeking an order confirming that HMD
 Global properly followed the Court’s procedures for filing under seal when it filed an Application for Leave to File Under
 Seal under Local Rule 79-5.2.2(b). HMD Global will further seek guidance from the Court regarding the procedures for
 future confidential filings in this matter.

 Please let me know as soon as possible if you oppose. If we do not hear from you, we will assume from your letter that
 you do oppose. Finally, please note that the Court expects that "[o]pposition papers should be filed no later than 24 hours
 after the filing of the application." http://www.cacd.uscourts.gov/honorable-john-d-early.

 Thank you for your continued time and courtesy in this matter.
 [Quoted text hidden]
